—Appeal from judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., on suppression motion; Joseph Fisch, J., at jury trial and sentence), rendered February 20, 1998, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, held in abeyance and the matter remitted to Supreme Court for a hearing on defendant’s motion to suppress identification testimony as fruit of an allegedly unlawful seizure.
As the People correctly concede, defendant made a sufficient showing to warrant a hearing on his suppression motion (see, People v Hightower, 85 NY2d 988). Concur — Sullivan, P. J., Nardelli, Williams, Tom and Friedman, JJ.